This defendant and another were jointly indicted for killing one Joe Cook by shooting him with a pistol. The offense charged in the indictment was murder in the first degree. On the trial of this case this defendant was alone convicted of manslaughter in the first degree, and his punishment fixed by the jury at imprisonment in the penitentiary for two years. Monk Meyers, the codefendant, was acquitted by the verdict of the jury. From the judgement pronounced upon the verdict this defendant (Short) appeals. There is no bill of exceptions. The appeal being upon the record proper. The record has been examined and is free from error. The proceedings shown therein being regular in all things, the judgment appealed from is affirmed. Affirmed.